280 F.2d 379
John MACHIBRODA, Appellant,v.UNITED STATES of America, Appellee.
No. 14087.
United States Court of Appeals Sixth Circuit.
June 6, 1960.

David Caldwell, Cincinnati, Ohio (Appointed by the Court), for appellant.
Richard M. Colasurd, Asst. U. S. Atty., Toledo, Ohio, Russell C. Ake, U. S. Atty., Cleveland, Ohio, for appellee.
Before MARTIN, WEICK and O'SULLIVAN, Circuit Judges.
PER CURIAM.


1
This cause has been heard and considered upon appeal from the order of the United States District Court denying the motion to vacate sentences aggregating forty years, imposed for bank robbery.


2
We think District Judge Kloeb, 184 F. Supp. 881, acted with due discretion in the matter and that, upon the facts confronting him, he properly applied the doctrine of this court pronounced in Johnson v. United States, 6 Cir., 239 F.2d 698, 699, which was quoted by the district judge in his opinion. See, also, Sandroff v. United States, 6 Cir., 174 F.2d 1014. We think the instant case differentiates on its facts from Teller v. United States, 6 Cir., 1959, 263 F.2d 871.


3
The order of the United States District Court is affirmed.